Citation Nr: 0615511	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  06-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for the service-connected post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to March 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned 
an initial 50 percent disability rating..  A notice of 
disagreement was received in December 2003, a statement of 
the case was issued in November 2005, and a substantive 
appeal was received in November 2005.  The veteran testified 
at a Board hearing in April 2006.  A transcript of his 
testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that an initial rating in excess of 50 
percent is warranted for the service-connected PTSD.  At the 
April 2006 Board hearing, the veteran testified that the 
severity of his service-connected PTSD had increased since 
his last VA examination in October 2003.  The veteran also 
testified that he had continued attending group and 
individual sessions for his PTSD at the Veteran Center in 
Washington, D.C., as well as periodically received treatment 
from a psychiatrist at the Washington, D.C. VA Medical 
Center.  However, the record only has treatment records from 
the Veteran Center up to October 2002 and from the Medical 
Center up to January 2002.  Thus, it appears that current 
treatment records were not part of the claims file at the 
time of the October 2003 VA examination. 

Further, in November 2005, the veteran submitted an 
employment performance review with his substantive appeal, 
which appears relevant to the effect the veteran's PTSD has 
on his employment.  Again, this was not available at the time 
of the October 2003 VA examination. 

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
2002).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the duty to assist claimants 
in developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate, as in 
the instant case, when there is evidence of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  

In light of the veteran's testimony that his service-
connected PTSD has increased in severity, as well as the 
existence of ongoing treatment records concerning his PTSD 
and the new evidence about his employment, the Board finds 
that the additional treatment records should be obtained; and 
thereafter, the veteran should be afforded another VA 
examination to determine the nature, extent, and severity of 
the service-connected PTSD.  The claims file, including the 
additional treatment records, must be made available for 
review in conjunction with the examination. 

Further, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  However, based on review of the claims file, 
it appears that the appellant was never sent a sufficient 
letter advising him of the provisions of the VCAA.  Thus, 
since this case is being remanded on another matter, 
appropriate action to ensure that the appellant is furnished 
VCAA notice with regard to his claim is warranted.  See also, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet App. 112 (2004).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board is mindful that because service connection for PTSD 
was ultimately granted, the lack of proper notice amounts to 
harmless error with regard to the issue of service 
connection.  Nevertheless, the downstream issues of effective 
date and initial rating must now be addressed because the 
veteran is now appealing the initial rating assigned to the 
service-connected PTSD.  As such, the RO/AMC must now provide 
the veteran with proper notice, and assist the veteran in the 
development of his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  1.  The RO/AMC should review the 
record and ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and subsequent 
interpretive authority.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  A 
notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO/AMC should obtain copies of 
all medical records from the Veteran 
Center in Washington D.C. from October 
2002 to the present and the Washington 
D.C. VA Medical Center from January 2002 
to present. 

3.  After completion of the above, the 
veteran should be scheduled for a VA PTSD 
rating examination to determine the 
current nature and severity of his PTSD.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Examination 
findings should be reported to allow for 
evaluation of PTSD under 38 C.F.R. 
§ 4.130, Code 9411 (2005).  In addition, 
the examiner should assign a GAF score 
reflecting the PTSD symptoms.  

4.  Thereafter, the RO/AMC should review 
the expanded record and determine if a 
higher rating can be granted.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






